EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by J. Darwin King on 8 July 2022.

The application has been amended as follows: 

The title is changed to "System for Measuring Monochloramine with a Thiocarbamate Indicator and Iodide"

The specification in paragraph [0030], pages 11-12 is amended as follows:

In an embodiment, the pH of the solution may be maintained at a pH of 6.5 to 7.0. For example, the pH may be adjusted or titrated to around a pH of 7.0. The thiocarbamate indicator may be approximately 5 µM. In an embodiment, a buffer may be added. The buffer may be a phosphate buffer. The buffer may be in a concentration of 75 mM. In an embodiment, the potassium iodide may be approximately 30 – 40 µM. Saline may be added in the concentration range of 0 – 50 mM. An approximate range of detection of monochloramine is between 0 – 1000 ppb.

22. (Currently Amended) A system for measuring monochloramine in a sample solution, the system comprising: 
a thiocarbamate derivative prepared from a 7-hydroxy coumarin; 
an additive comprising iodide; 
a measurement device configured to measure a intensity of a reaction solution prepared from the sample solution, the thiocarbamate derivative, and the additive; 
a processor operatively coupled to the measurement device; 
a memory storing instructions executable by the processor to[[:]] produce an output of monochloramine concentration based upon the intensity

23. (Currently Amended) The system of claim 22, wherein the additive is 

Claims 24-26 are canceled.

27. (Currently Amended) The system of claim 22[[24]], wherein the memory stores a calibration curve

28. (Currently Amended) The system of claim 22, further comprising 

Claim 29 is canceled.

31. (New) The system of claim 30, wherein the output of the monochloramine concentration is sent to the display.

Reasons for Allowance
Claims 22, 23, 27, 28, 30, and 31 are allowed and are renumbered as claims 1-6. The following is an examiner’s statement of reasons for allowance: 
The amendment to the specification has been made to provide proper antecedent basis for claim 28, which has written description support in original claim 10.
Wang ("A highly selective fluorescent probe for the detection of hypochlorous acid in tap water and living cells," Spectrochimica Acta Part A: Molecular and Biomolecular Spectroscopy 203 (2018) 415-420 and Supplementary data; 3 June 2018; previously relied upon) discloses a system comprising dimethylthiocarbamic acid O-(4-methyl-2-oxo-2H-chromen-7-yl) ester (DAME) (Scheme 2, page 416) and a spectrofluorometer to measure fluorescence intensity of a solution comprising a 7-hydroxycoumarin product (page 416, first para.) for the purpose of measuring hypochlorous acid (HClO). Wang teaches that the system comprises iodide for the purpose of evaluating specificity of the probe (I-, section 3.5, page 417; Fig. 4, page 418).
The prior art of Liu (CN 108409697 A; newly cited) and Zhu ("A fast-response, highly specific fluorescent probe for the detection of picomolar hypochlorous acid and its bioimaging applications," Sensors and Actuators B; 12 February 2018; IDS) each disclose a thiocarbamate derivative of umbelliferone for the fluorescent detection of hypochlorous acid (HClO). 
The prior art of Wiese (US 2009/0320570; previously cited) ([0009]) and Harp ("Current Technology of Chlorine Analysis for Water and Wastewater," Technical Information Series — Booklet No.17. Hach Company, 2002; previously cited) (page 3, first para.) each teach that iodide reacts with monochloramine to form triiodide, which in turn can react with a colorimetric indicator compound.
The prior art of record, alone or in combination, does not teach or suggest using a thiocarbamate derivative prepared from a 7-hydroxy coumarin for the measurement of monochloramine concentration. Accordingly, the prior art of record does not disclose the system of claim 22, including the memory storing instructions executable by the processor to produce an output of monochloramine concentration based upon the measured fluorescence intensity of a reaction solution prepared from a sample solution, a thiocarbamate derivative prepared from a 7-hydroxy coumarin, and an additive comprising iodide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        

/JENNIFER WECKER/Primary Examiner, Art Unit 1797